DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Group I, claims 1-23, in the reply filed on September 20, 2022 is acknowledged.
Amendment filed September 20, 2022 is acknowledged. Non-elected Invention, Claims 24-32 have been withdrawn from consideration. Claims 1-32 are pending.
Action on merits of the Elected Group I, claims 1-23 follows.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
CMOS IMAGE SENSOR HAVING FRONT SIDE AND BACK SIDE TRENCH ISOLATION STRUCTURES ENCLOSING PIXEL REGIONS AND A CAPACITOR FOR STORING THE IMAGE CHARGE    

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the back side deep trench isolation structure further encloses a back side region in the semiconductor substrate separate from 1201 Third AvenueSuite 3600Seattle, Washington 98101-3029-2-206.682.81003023-P3043US (OVTI-0070506)the transistor channel region, the back side region being a conductive region that is coupled to ground” (claims 4, 7, 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKAHASHI et al. (US. Pub. No. 2020/0098798).
With respect to claim 1, TAKAHASHI teaches a LOFIC pixel cell for a CMOS image sensor, comprising: 
a semiconductor substrate (102) having a front side (122) and a back side (124); 
a pixel region including a photosensitive region (110) in the semiconductor substrate, wherein the photosensitive region accumulates image charge photogenerated in photosensitive region in response to incident light; 
a pixel transistor region (148) including a transistor channel region (below the gate electrode) in the semiconductor substrate (102); and 
a trench isolation structure configured to enclose the transistor channel region for isolating the pixel transistor region (148) from the pixel region (110), the trench isolation structure comprising a front side trench isolation structure (122, 124) and a back side deep trench isolation structure (111). (See FIGs. 1-23).

Regarding the term “a LOFIC pixel cell for a CMOS image sensor”, this is a non-limiting preamble and afford no patentable weight, since the body of the claim does not include any structure characteristics of a LOFIC pixel cell for a CMOS image sensor.
Since the CMOS image sensor of TAKAHASHI comprises all limitations of the claim, the claim is being anticipated by TAKAHASHI. 
  
With respect to claim 2, the front side trench isolation structure (122, 124) of TAKAHASHI comprises a front side shallow trench isolation structure (upper portion) in the front side (122) of the semiconductor substrate (102) and enclosing at least a portion of the transistor channel region; and 
a front side deep trench isolation structure (lower portion) extending from the front side shallow trench isolation structure (upper portion), the front side deep trench isolation structure enclosing at least a portion of the transistor channel region. 

There is/are no discernable different between the “shallow trench” and “deep trench”. 
Since the front side trench isolation structure of TAKAHASHI is formed from the surface, hence shallow, and deep into the substrate, hence deep, and enclosing at least a portion of the transistor channel region, the term “shallow trench” and “deep trench” are met.  

With respect to claim 3, the back side deep trench isolation structure (111) of TAKAHASHI contacts the front side deep trench isolation structure.  
With respect to claim 4, the back side deep trench isolation structure (111) of TAKAHASHI further encloses a back side region (124) in the semiconductor substrate (102) separate from 1201 Third AvenueSuite 3600Seattle, Washington 98101-3029-2-206.682.81003023-P3043US (OVTI-0070506)the transistor channel region (148), the back side region (124) being a conductive region (604) that is coupled to ground. (See FIG. 6B). 
With respect to claim 5, the back side deep trench isolation structure (111) of TAKAHASHI includes a first section positioned under and delimiting the transistor channel region, the first section contacting the front side deep trench isolation structure to enclose the transistor channel region.  
With respect to claim 6, the back side deep trench isolation structure (111) of TAKAHASHI further includes second sections that extend orthogonally from the back side and contact the front side deep trench isolation structure.  
With respect to claim 7, the second sections of the back side deep trench isolation structure (111) of TAKAHASHI form walls and the first section of the back side deep trench isolation structure forms a top, the walls and the top together defining a back side region in the semiconductor substrate separate from the transistor channel region, the back side region being a conductive region (604) that is coupled to ground. (See FIG. 6B). 

With respect to claim 8, the trench isolation structure of TAKAHASHI are lined with a dielectric material.  
Since the dielectric material of the trench isolation structure of TAKAHASHI is formed along the sidewalls of the trench, the limitation “lined with a dielectric material” is met. 

With respect to claim 9, the transistor channel region of TAKAHASHI comprises a floating diffusion region (142) disposed in the semiconductor substrate (102) to receive the image charge from the photosensitive region (110); 
a plurality of transistor gates disposed on the front side (122) of the semiconductor substrate (102); 
1201 Third AvenueSuite 3600Seattle, Washington 98101-3029-3-206.682.81003023-P3043US (OVTI-0070506)a plurality of doped source/drain regions (130) disposed in the front side (122) of the semiconductor substrate (102) and positioned adjacent respective transistor gates, the plurality of doped source/drain regions (130) each having a first type; and 
a doped well region disposed in the semiconductor substrate (102) in surrounding relationship with respect to the plurality of source/drain regions (130), the doped well region having a second type that is different from the first type of the plurality of source/drain regions (130); 
wherein the plurality of transistor gates and plurality of doped source/drain regions (130) form a plurality of pixel transistors (116, 134, 136, 140).
  
With respect to claim 10, the doped well region of TAKAHASHI is a P-type doped well region. (FIGs. 8-20). 
With respect to claim 11, the trench isolation structure of TAKAHASHI extends into the semiconductor substrate a depth greater than the doped well region.  
With respect to claim 12, the doped well region of TAKAHASHI is enclosed by the trench isolation structure and is electrically floating. 
 
With respect to claim 13, the back side deep trench isolation structure (111) of TAKAHASHI includes a first back side deep trench isolation structure (111) formed by one or more first back side deep isolation trenches in the semiconductor substrate (102), wherein the one or more back side deep isolation trenches are lined with a dielectric layer and filled with a dielectric fill material.  
Since the dielectric material of the trench isolation structure of TAKAHASHI is formed along the sidewalls of the trench and filled the trench, the limitation “back side deep isolation trenches are lined with a dielectric material and filled with a dielectric fill material” are met. 

With respect to claim 14, the back side deep trench isolation structure (111) of TAKAHASHI includes a second back side deep trench isolation structure formed by a second back side deep isolation trench that is lined with a dielectric layer and partially filled with the 1201 Third AvenueSuite 3600Seattle, Washington 98101-3029-4-206.682.81003023-P3043US (OVTI-0070506)dielectric fill material in order to form a back side open-ended cavity, wherein a conductive material (604) is disposed in the back side open-ended cavity and is surrounded by the dielectric fill material. (See FIG, 6B). 

With respect to claim 15, TAKAHASHI teaches a pixel array for a CMOS image sensor, comprising: 
a semiconductor substrate (102) having a front side (122) and a back side (124); 
a plurality of pixel cells (103) formed in the semiconductor substrate (102), each pixel cell including a pixel region having at least one photosensitive element (110) and a pixel transistor region disposed adjacent the pixel region, the pixel transistor region comprising at least one floating diffusion region (142), at least one transistor gate, and drain/source regions (130) having a first type; 
a doped well region disposed in the semiconductor substrate (102) below the at least one transistor gate and surrounding the drain/source regions (130) and the floating diffusion region (142), the dope well region having a second type different from the first type; 
wherein the doped well region is adapted to be floating by isolating the doped well region with a trench isolation structure disposed in the semiconductor substrate (102). (See FIGs. 1-23).  

With respect to claim 16, the trench isolation structure of TAKAHASHI includes a front side shallow trench isolation structure (upper portion) in the front side (122) of the semiconductor substrate (102) and extending around the perimeter of the doped well region; 
a front side deep trench isolation structure (lower portion) extending from the front side shallow trench isolation structure (upper portion), the front side deep trench isolation structure extending around the perimeter of the doped well region; and 
1201 Third AvenueSuite 3600Seattle, Washington 98101-3029-5-206.682.81003023-P3043US (OVTI-0070506)a back side deep trench isolation structure (111) in the back side (124) of the semiconductor substrate (102), wherein the back side deep trench isolation structure (111) is disposed beneath the doped well region and abuts against the doped well region and the front side deep isolation structure, 
wherein the back side deep trench isolation structure (111) together with the front side shallow trench isolation structure (upper portion) and the front side deep trench isolation structure (lower portion) encapsulates the doped well region for isolating each pixel transistor region from each pixel region.

There is/are no discernable different between the “shallow trench” and “deep trench”. 
Since the front side trench isolation structure of TAKAHASHI is formed from the surface, hence shallow, and deep into the substrate, hence deep, and extending around the perimeter of the doped well region, the term “shallow trench” and “deep trench” are met.  
With respect to claim 17, the trench isolation structure of TAKAHASHI includes a first back side deep trench isolation structure (111) in the back side (124) of the semiconductor substrate (102) of the pixel region, the first back side deep trench isolation structure (111) of the pixel region being formed by one or more first back side deep isolation trenches that are lined with dielectric layer and filled with a dielectric fill material, and 
a second back side deep trench isolation structure in the back side of the semiconductor substrate of the pixel transistor region, the second back side deep trench isolation structure (111) of the pixel transistor region being formed by a second back side deep isolation trench that is lined with a dielectric layer and partially filled with the dielectric fil material in order to form a back side open-ended cavity, wherein a conductive material (604) is disposed in the back side open-ended cavity. (See FIG. 6B). 

Since the dielectric material of the trench isolation structure of TAKAHASHI is formed along the sidewalls of the trench and filled the trench, the limitation “back side deep isolation trenches that are lined with a dielectric material and filled with a dielectric fill material” is met. 

With respect to claim 19, the trench isolation structure of TAKAHASHI includes back side deep trench isolation structure (111) that comprises a first section positioned under and delimiting the doped well region, and 1201 Third AvenueSuite 3600Seattle, Washington 98101-3029-6-206.682.81003023-P3043US (OVTI-0070506)second sections integrally formed with the first section, the second sections extending orthogonally from the back side of the semiconductor substrate. 

With respect to claim 20, the back side deep trench isolation structure (111) further encloses a conductive region (604) in the semiconductor substrate (102) separate from the doped well region, the conductive region (604) being coupled to ground.  (See FIG. 6B).
With respect to claim 21, one source/drain region (130) of the plurality of source/drain regions of TAKAHASHI is coupled to a voltage supply.  
With respect to claim 22, the pixel array of TAKAHASHI further comprises trench isolation structure positioned between pixel regions of adjacent pixel cells, the trench isolation structure extending from the front side (122) of the semiconductor substrate to the back side (124) of the semiconductor substrate (102).  
With respect to claim 23, the trench isolation structure of TAKAHASHI includes a dielectric fill material, and wherein at least part of the trench isolation structure includes a dielectric liner that lines one or more surfaces of the respective dielectric fill material. 
Since the dielectric material of the trench isolation structure of TAKAHASHI is formed along the sidewalls of the trench and filled the trench, the limitation “at least part of the trench isolation structure includes a dielectric liner that lines one or more surfaces of the respective dielectric fill material” is met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI ‘798 as applied to claim 15 above, and further in view of MANABE et al. (US. Pub. No. 2019/0356872). 
 TAKAHASHI teaches the pixel array as described in claim 15 above including the plurality of pixel cells formed in the semiconductor substrate, each pixel cell including the pixel region having at least one photosensitive element and the pixel transistor region disposed adjacent the pixel region, the pixel transistor region comprising at least one floating diffusion region, at least one transistor gate, and drain/source regions having a first type. 
Thus, TAKAHASHI is shown to teach all the features of the claim with the exception of explicitly disclosing a lateral overflow integrated capacitor (LOFIC) and a dual floating diffusion transistor.
However, MANABE teaches a pixel array for a CMOS image sensor including:
a plurality of pixel cells formed in the semiconductor substrate, each pixel cell including the pixel region having at least one photosensitive element (PD 103) and the pixel transistor region disposed adjacent the pixel region, the pixel transistor region comprising at least one floating diffusion region (106), at least one transistor gate, and drain/source regions having a first type, wherein each pixel cell further comprising a lateral overflow integrated capacitor (LOFIC, 113) and a dual floating diffusion transistor (DFG, 111), the dual floating diffusion transistor (DFG) controllable to store the image charge in the LOFIC. (See FIGs. 1A-B). 

Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the pixel cell of TAKAHASHI further including the LOFIC as taught by MANABE for the same intended purpose of storing the image charge. 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829